DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 5, and 17 recites the limitation "the installed state".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the installed state” is interpreted as referring to the state in which the motor vehicle lock is installed in a motor vehicle door.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barcikowski (EP-1319780-B1).

(PP 0001) comprising: 
a catch (1 Figure 2) and 
a pawl (14 Figure 2), which is assigned to the catch, 
wherein the catch may be moved into an open position (Figure 1), into a preliminary latching position (pawl tooth 12 on catch notch 15) and into a main latching position (pawl tooth 12 on catch notch 21, Figure 4), 
wherein the catch, which is in one of the latching positions, is or may be brought into holding engagement with a lock striker (2 Figure 4), 
wherein the pawl may be moved into an engagement position (Figure 4), in which it is in blocking engagement with the catch, and wherein the pawl may be moved into a release position (Figure 1), in which it releases the catch, 
wherein in the installed state (Interpreted as installed in a vehicle door), during a cinching routine, the catch is being moved into the main latching position by a cinching drive (“The clutch lever 4 is mounted pivotably about an axis 7 on a clutch carrier 8, which can be pivoted about the axis 9 in a counterclockwise direction by a motor.” [PP 0007]), 
wherein an overload clutch with two clutch elements (5, 6 Figure 2) is provided in the drive train between the cinching drive and the catch, 
wherein the clutch elements are in engagement with each other for the transmission of cinching forces, which engagement is load dependent in a beginning section of the cinching routine, such that the engagement and thereby the overload clutch is disconnected in reaction to exceeding a predefined limit load in the drive train, (When the latch is in the intermediate cinching state of Figure 3 and the load limit is exceeded, clutch elements 5 and 6 come out of engagement and the latch moves to the release state of Figure 5. [PP 0005]) and which engagement is load independent in the remaining, subsequent section of the cinching routine. (When the latch is in the intermediate cinching state of Figure 3 and the load limit is not exceeded, the clutch lever notch 17 moves into recess 16, and the clutch lever can no longer be disengaged from the catch. The successful cinching routine ends in the fully closed state of Figure 4. “in this phase of movement of the coupling carrier, an area of the coupling lever is moved past a support shoulder on a part that prevents the coupling nose from shifting out of the coupling notch.” [PP 0005])

With regards to claim 2, Barcikowski discloses the motor vehicle lock according to claim 1, 
wherein, in the mounted state, (Interpreted as installed in a vehicle door) with the catch being moved from the preliminary latching position (pawl tooth 12 on catch notch 15)  into the main latching position (Figure 4) during the cinching routine, a gap between a motor vehicle door and a motor vehicle body decreases from a preliminary gap to no gap. (The cinching routine of the catch 1 pulls the striker 2 into the main closed position, which corresponds to the vehicle door closed position. “a door seal arranged between the door and the door frame, which is compressed shortly before the door is completely closed.” [PP 0010])


wherein in the beginning section of the cinching routine (Figure 3), the engagement between the two clutch elements (5, 6 Figure 3) is a releasable form fit engagement, wherein for the release (counterclockwise rotation of clutch lever 4) an elastic deformation element deforms in reaction to exceeding the limit load in the drive train. (“The coupling lug of the coupling lever. . . can be designed or loaded by a spring element into the coupling notch that when a resistance occurs due to a force between the door or flap and the frame clamped body part or a clamped object, the coupling nose automatically emerges from the coupling detent and thereby the rotary latch is separated from the force-transmitting coupling lever” [PP 0005])

With regards to claim 7, Barcikowski discloses the motor vehicle lock according to claim 6, 
wherein the clutch elements (5, 6 Figure 3) each comprise a clutch contour and wherein the clutch elements are in engagement with each other via their respective clutch contours (“The coupling lug of the coupling lever engaging in a force-locking manner in the coupling notch on the rotary latch” [PP 0005]).

With regards to claim 8, Barcikowski discloses the motor vehicle lock according to claim 7, 
(The spring element biases the clutch lever 4 in the clockwise direction, holding clutch elements 5 and 6 in engagement. [PP 0005]) and wherein the clutch contours and the spring bias are synchronized to each other such that in the beginning section of the cinching routine (Figure 3) the clutch contours come out of force transmitting engagement from each other in reaction to exceeding the limit load in the drive train. (“The coupling lug of the coupling lever. . . can be designed or loaded by a spring element into the coupling notch that when a resistance occurs due to a force between the door or flap and the frame clamped body part or a clamped object, the coupling nose automatically emerges from the coupling detent and thereby the rotary latch is separated from the force-transmitting coupling lever” [PP 0005])

With regards to claim 9, Barcikowski discloses the motor vehicle lock according to claim 8, 
wherein the elastic deformation element is provided by the spring bias arrangement (“spring element” [PP 0005]).

With regards to claim 10, Barcikowski disclose the motor vehicle lock according to claim 7, 
wherein proceeding from the beginning section (Figure 3) of the cinching routine to the subsequent section (notch 17 has entered recess 16) of the cinching routine a constellation (Interpreted as meaning spatial relationship) of the clutch contours relative to each other (Once notch 17 has entered recess 16, counterclockwise rotation of the clutch lever 4 is no longer possible. Thus the relationship between the clutch contours 5 and 6 has changed from frictional to a form fit.)

With regards to claim 11, Barcikowski discloses the motor vehicle lock according to claim 1, 
further comprising a guide contour (17 Figure 3) for at least one of the clutch elements (5 Figure 3), which guides the clutch element or the clutch elements into a change in constellation (Interpreted as meaning spatial arrangement) when proceeding from the beginning section (Figure 3) of the cinching routine to the subsequent section (notch 17 has entered recess 16) of the cinching routine. (Once notch 17 has entered recess 16, counterclockwise rotation of the clutch lever 4 is no longer possible. Thus the relationship between the clutch contours 5 and 6 has changed from frictional to a form fit.)

With regards to claim 12, Barcikowski discloses the motor vehicle lock according to claim 1, 
wherein one of the clutch elements (6 Figure 3) is a part of the catch (1 Figure 3).

With regards to claim 13, Barcikowski discloses a motor vehicle lock arrangement with a motor vehicle lock according to claim 1, and a cinching drive (“The clutch lever 4 is mounted pivotably about an axis 7 on a clutch carrier 8, which can be pivoted about the axis 9 in a counterclockwise direction by a motor.” [PP 0007]), connected to the motor vehicle lock (PP 0001).

With regards to claim 14, Barcikowski discloses a motor vehicle door arrangement with a motor vehicle door and a motor vehicle lock arrangement according to claim 13 (PP 0001).

With regards to claim 18, Barcikowski discloses the motor vehicle lock according to claim 12, 
wherein one of the clutch elements (6 Figure 3) is a part of an engagement section of the catch. (Figure 3 shows that clutch element 6 is the section of the catch 1 that engages with the other clutch element 5.)

With regards to claim 19, Barcikowski discloses the motor vehicle lock according to claim 18, 
wherein the engagement section of the catch (6 Figure 3) includes a nose which is arranged on a circumference of the catch. (The clutch element 6 forms a convex nose on the catch 1, which clutch element 5 slides over to disengage the cinching routine.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barcikowski (EP-1319780-B1).

With regards to claim 3, Barcikowski discloses the motor vehicle lock according to claim 1.
Barcikowski is silent on the size of the preliminary gap.
	However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to scale the motor vehicle lock components of Barcikowski to achieve a preliminary gap of between 4 mm and 8 mm. One would have been motivated to make these changes to account for the size of the door seals compressed during the cinching process.


Barcikowski is silent as to whether during the beginning section of the cinching routine the gap reduces down to at least 3 mm.
However, In re Aller held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to scale the motor vehicle lock components of Barcikowski so that during the beginning section of the cinching routine the gap reduces down to at least 3 mm. One would have been motivated to make these changes to account for the size of the door seals compressed during the cinching process.

With regards to claim 5, Barcikowski discloses the motor vehicle lock according to claim 1. 
Barcikowski is silent on whether in the installed state, the predefined limit load corresponds to a pinching force between a motor vehicle door and a motor vehicle body of less than 50 N.
However, In re Aller held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The predefined load limit is directly proportional to the strength of the spring element that biases the clutch lever. Therefore, it would have been obvious to one of ordinary skill in the art to select a spring element such that the predefined limit load corresponds to a pinching force between a motor vehicle door and a motor vehicle body of less than 50 N. One would have 

With regards to claim 15, Barcikowski discloses the motor vehicle lock according to claim 2.
Barcikowski is silent on the size of the preliminary gap.
However, In re Aller held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to scale the motor vehicle lock components of Barcikowski to achieve a preliminary gap of 6mm. One would have been motivated to make these changes to account for the size of the door seals compressed during the cinching process.

With regards to claim 16, Barcikowski discloses the motor vehicle lock according to claim 2. 
Barcikowski silent on whether during the beginning section of the cinching routine the gap reduces down to at least 2 mm.
However, In re Aller held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to scale the motor vehicle lock components of Barcikowski so that during the beginning section of the cinching 

With regards to claim 17, Barcikowski discloses the motor vehicle lock according to claim 1.
Barcikowski is silent on whether in the installed state, the predefined limit load corresponds to a pinching force between a motor vehicle door and a motor vehicle body of less than 20 N.
However, In re Aller held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The predefined load limit is directly proportional to the strength of the spring element that biases the clutch lever. Therefore, it would have been obvious to one of ordinary skill in the art to select a spring element such that the predefined limit load corresponds to a pinching force between a motor vehicle door and a motor vehicle body of less than 20 N. One would have been motivated to make these changes to account for the types of potential foreign objects that would interrupt the cinching process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200040618-A1: A vehicle latch with a load dependent cinching function.
US-6964438-B2: A vehicle latch with a load dependent cinching function.
DE-10123187-A1: A vehicle latch with a load dependent cinching function.
DE-102004011798-B3: A vehicle latch with a load dependent cinching function.
WO-2020007409-A1: A vehicle latch with a load dependent cinching function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675